IN THE UNITED STATES COURT OF APPEALS

                         FOR THE FIFTH CIRCUIT

                         _____________________

                              No. 99-30442
                         _____________________



JACQUES JEAN-BAPTISTE,

                                                 Plaintiff-Appellee,

                                versus

BRAZIL CARIBBEAN SHIPPING CO., INC.,

                                             Defendant-Appellant.
_________________________________________________________________

      Appeal from the United States District Court for the
                  Eastern District of Louisiana
                           (97-CV-1506)
_________________________________________________________________
                          April 10, 2000

Before POLITZ, JOLLY, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     This interlocutory appeal presents two issues: (1) whether the

instant claims, in whole or in part, are barred by the doctrine of

res judicata; and (2)      whether the alleged settlement agreement

that resulted in Commodore’s acceptance of the Demand for Judgment

is enforceable.

                                   A

     Turning first to the res judicata effect of the consent

judgment entered into between Baptiste and Commodore under Florida



     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
statute § 768.79,1 the district court, in denying Brazil’s motion

for summary judgment, stated: “Florida law is clear that a judgment

entered pursuant to an offer of judgment has no res judicata or

collateral estoppel effect as to an entity not a party to that

judgment.”     After reviewing the applicable case law, it is clear

that the district court was correct in this regard.                  See Barnett

Bank of Miami v. Mutual of Omaha Insurance Co., 354 So. 2d 114, 115

(Fla. Ct. App. 1978);     Security Professionals, Inc. v. Segall, 685
So. 2d 1381, 1383 (Fla. Ct. App. 1997).

                                       B

     Focusing     on   the     validity     of    the     alleged    “settlement

agreement,” Brazil argues that certain correspondence, in which the

parties engaged leading up to the entry of judgment, constituted a

settlement agreement independent of the judgment. We are satisfied

that the correspondence is no more than part of the process of

confecting an offer of judgment under Florida statute § 768.79.

Under that process, the ultimate judgment entered by the court

controls the controversy that is settled under the process provided

by that statute.       It follows, therefore, that the referenced

correspondence     does      not   constitute     a     settlement      agreement

independent of the judgment so entered.            We note that there was no

formal separate settlement agreement with duly executed releases

involved     here--a   circumstance        that   would     implicate     further


     1
      See Fla. Stat. Ann. § 768.79 (West 1999).




                                       2
consideration.   Here, we simply conclude that because the “Amended

Final Judgment” entered by the court on August 9, 1995, does not

provide a release of the potential claims of Baptiste against

Brazil, Baptiste is not barred by either the correspondence or the

judgment from pursuing the current cause of action.

     The judgment of the district court denying Brazil’s motion for

summary judgment should be, and the same is

                                                  A F F I R M E D.




                                 3